COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00462-CR


Gerald DeMarsh                          §    From County Criminal Court No. 1

                                        §    of Denton County (CR-2015-03589-
                                             A)
v.                                      §
                                             February 18, 2016
                                        §
                                             Opinion by Justice Sudderth
The State of Texas                      §
                                             (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Bonnie Sudderth________________
                                       Justice Bonnie Sudderth